           Case 1:20-cv-07609-CM Document 4 Filed 09/17/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ADEKUNLE A. ONATOLU,
                                Plaintiff,                            20-CV-7609 (CM)
                    -against-                                     ORDER OF DISMISSAL
 CITY PHELPS,                                                     UNDER 28 U.S.C. § 1651

                                Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       On July 9, 2015, Plaintiff was barred from filing any new action in forma pauperis (IFP)

without first obtaining from the Court leave to file. See Onatolu v. U.S. Army, ECF 1:15-CV-

2829, 4 (S.D.N.Y. July 9, 2015). Plaintiff files this new case pro se and seeks IFP status, but he

has not sought leave from the Court to file this action. 1 This action is therefore dismissed without

prejudice for Plaintiff’s failure to comply with the July 9, 2015 order.

       The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this order

would not be taken in good faith and therefore in forma pauperis status is denied for the purpose

of an appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

 Dated:    September 17, 2020
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge




       1
          Plaintiff attaches to his complaint a notice of appeal, a motion for extension of time to
file a notice of appeal, and a motion for leave to proceed IFP on appeal. At the time Plaintiff filed
his complaint, however, there was no order in this action from which to appeal, and the Court
therefore does not address these documents.
